



Exhibit 10.5
uscelllogoa04.jpg [uscelllogoa04.jpg]
UNITED STATES CELLULAR CORPORATION
2019 OFFICER ANNUAL INCENTIVE PLAN
Effective January 1, 2019
I.
Purpose

•
To provide incentive for the officers of United States Cellular Corporation
(“U.S. Cellular” or “Company”) to extend their best efforts towards achieving
superior results in relation to key business performance targets;

•
To reward U.S. Cellular officers in relation to their success in meeting and
exceeding the performance targets; and

•
To attract and retain talented leaders in positions of critical importance to
the success of the Company.

II.
Eligible Participants



All U.S. Cellular Senior Vice Presidents and Vice Presidents not eligible to
participate in the 2019 Executive Officer Annual Incentive Plan are eligible to
participate in this 2019 Officer Annual Incentive Plan (“Plan”).
III.
Performance Measures & Weightings

Performance Measures
Component Weighting
Overall Plan Weighting
Consolidated Total Operating Revenues
35%
14%
Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation,
Amortization and Accretion
30%
12%
Consolidated Capital Expenditures
20%
8%
Customer Engagement
15%
6%
Company Performance
 
40%
Team Performance
 
40%
Individual Performance
 
20%

IV.
Performance Measures Definitions



Company Performance - Weighting: 40%:
Actual performance will be assessed against the targeted performance for each
performance measure. The performance measures are defined below:


Consolidated Total Operating Revenues: Total operating revenues determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’s
presentation of total operating revenues for external reporting purposes.  
 
Consolidated Adjusted EBITDA (i.e., Adjusted Earnings Before Interest, Taxes,
Depreciation, Amortization and Accretion):  Adjusted EBITDA determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’s
presentation of Adjusted EBITDA for external reporting purposes, and further
adjusted to remove (1) the effects of equity in earnings of unconsolidated
entities, determined on a consolidated company-wide basis and in a manner
consistent with U.S. Cellular’s presentation of equity in earnings of
unconsolidated entities for external reporting purposes, and (2) expenses
associated with the annual bonus and performance share unit plans.
 
Consolidated Capital Expenditures:  Capital expenditures determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’s
presentation of capital expenditures for external reporting purposes.  The
measurement of actual capital expenditures against targeted capital expenditures
may not be sufficiently comprehensive because it would measure actual
expenditures, but not necessarily the efficiency and/or productivity of those
expenditures.  Therefore, if appropriate, the measurement of actual expenditures
against targeted expenditures could incorporate an adjustment for spending
efficiency/productivity which could include an assessment of the degree of
completion of certain projects.  The determination of whether such an adjustment
is appropriate and the amount of the adjustment will be made by the President
and CEO and will be subject to the review and approval of the Chairman.
 


1

--------------------------------------------------------------------------------





Customer Engagement:  Customer Engagement as measured by the Loyalty Index Score
from the Customer Engagement Total Experience Survey. The Loyalty Index Score is
a calculated score of customers’ responses based on their overall experience of
U.S. Cellular, including overall brand, network and customer experience,
laddering to overall satisfaction, likelihood to recommend and likelihood to
continue to do business with U.S. Cellular.


Notes:
▪
Results associated with acquisitions and / or divestitures will be evaluated on
a case-by-case basis to determine whether adjustments to target or actual
results are warranted.

▪
The Chairman in his discretion may adjust targets to reflect unanticipated
events.



Team Performance - Weighting: 40%:
Each eligible officer will have approximately 3-5 metrics that measure the
performance of his or her team / department. The metrics, targets for the
metrics and team performance against these metrics will be determined by the
officer’s relevant leader(s). Any bonus for team performance will be payable
according to the table in Section VI, and will be subject to approval by the
President and CEO of U.S. Cellular.


Individual Performance - Weighting: 20%:
Each officer’s overall individual performance for the year will be assessed by
his or her immediate leader and where applicable the officer he or she reports
up to. Each officer will be assessed based on the individual performance goals
that were set for the year. Any bonus for individual performance will be payable
according to the table in Section VI, and will be subject to approval by the
President and CEO of U.S. Cellular.
V.
Miscellaneous Provisions



The Plan is subject to the Administrative Guidelines attached hereto as Exhibit
A. There are no oral or written agreements or understandings between U.S.
Cellular and the participants affecting or relating to this Plan not referenced
herein.  If the participant fails to adhere to the ethical and legal standards
as referenced by U.S. Cellular policy, U.S. Cellular shall have the right to
revoke this Plan, reduce or eliminate compensation as it applies to the
violator, or any other remedy as provided by corporate policy or law.


Any compensation earned or paid pursuant to this Plan is subject to forfeiture,
recovery by U.S. Cellular or other action pursuant to any clawback or recoupment
policy which U.S. Cellular may adopt from time to time, including without
limitation any such policy which U.S. Cellular may be required to adopt under
the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, or as otherwise required by law.


This Plan shall not be construed as an employment contract or as a promise of
continuing employment between U.S. Cellular and the officer.  Employment with
U.S. Cellular is terminable at will, i.e., either the participant or U.S.
Cellular may terminate the relationship at any time, with or without cause. 


The Officer Annual Incentive Plan, as set forth in this document, represents the
general guidelines U.S. Cellular intends to utilize to determine what officer
bonus payments, if any, will be paid. U.S. Cellular reserves the right to modify
or terminate the Plan at its sole discretion, at any time and for any reason,
with or without written notification and without regard to the effect that any
such action may have on any officer’s bonus or potential bonus. U.S. Cellular
shall have the full power and authority to interpret and administer the Plan and
shall be the sole arbiter of all matters of interpretation and application of
the Plan.
VI.
Bonus Ranges As A Percent Of Target



The bonus ranges were set to reinforce the Company’s pay for performance
philosophy.  Minimum performance levels for each component need to be achieved
before any bonus is earned for that component.  The ranges result in substantial
reductions in bonuses when targets are not achieved, and greater rewards for
above target performance.


Company Performance Measures:


Performance Measure
Minimum
Maximum
Consolidated Total Operating Revenues
90%
110%
Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation,
Amortization and Accretion
80%
120%
Consolidated Capital Expenditures
110%
80%
Customer Engagement
95%
110%









2

--------------------------------------------------------------------------------





Bonus Payouts as a Percent of Target at Minimum and Maximum Performance Levels:


Performance Measure
Minimum
Target
Maximum
Consolidated Total Operating Revenues
50%
100%
225%
Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation,
Amortization and Accretion
50%
100%
225%
Consolidated Capital Expenditures
50%
100%
225%
Customer Engagement
50%
100%
225%



Bonus payouts between the minimum and target performance levels and between the
target and maximum performance levels will be computed by interpolation.


Any bonus for performance below the minimum level will be determined and
approved at the discretion of the Chairman.


Team Performance:


Performance Criteria
% Payout Range
Far exceeds expectations target performance: Performance greatly exceeded that
which was planned and expected.
150% - 200%
Exceeds expectations target performance: Performance significantly exceeded that
which was planned and expected.
120% - 150%
Meets expectations target performance: Performance was essentially equivalent to
that which was planned and expected.
80% -120%
Partially meets target performance: Given the conditions that prevailed,
performance was sufficient to merit a partial bonus.
Up to 80%
Fails to meet target performance: Given the conditions that prevailed,
performance was not sufficient to merit any bonus.
0%



Individual Performance:
 
Performance Criteria
% Payout Range
Far Exceeds Expectations (FE)
130% - 150%
Exceeds Expectations (EE)
110% - 130%
Meets Expectations (ME)
80% -110%
Partially Meets Expectations (PM)
0%
Fails to Meet Expectations (FM)
0%













President and CEO
 
Date
 
 
 
Chairman
 
Date

















3

--------------------------------------------------------------------------------





Exhibit A
Administrative Guidelines


PLAN YEAR EFFECTIVE DATES
January 1, 2019 - December 31, 2019
GENERAL ADMINISTRATION
The target annual bonus payout for Plan participants will be based on the
officer’s base earnings paid during the bonus period. Base earnings include base
wages, paid time off, and any differential pay (excludes short-term disability
pay, bonuses and any additional compensation not related to base earnings).
VESTING
The bonus does not vest and no bonus shall be paid unless the officer remains
employed through the actual bonus payout date. Special rules apply to those
officers who retire or die before the actual bonus payout date (see below).


To the extent and only to the extent that any bonus is paid for the plan year,
such bonus shall be deemed to have been earned on December 31, 2019.
NEW HIRE ELIGIBILITY
Eligibility for participation in this Plan and any payout will be determined at
the discretion of the President and CEO.
SEPARATION PRIOR TO PAYOUT VESTING DATE


RETIREMENT
Prior to Payout Vesting Date




DEATH
Prior to Payout Vesting Date


Not eligible for a payout unless separation is due to retirement or death (see
below), or unless approved by the President and CEO.


Officer must be at least age 55 and have a minimum of 10 years of 401(k) vesting
service at time of retirement to be eligible for a payout (unless otherwise
approved by the President and CEO).


In the event of death or retirement during the plan year (1/1 - 12/31) a
prorated bonus for time worked at target (100% Plan attainment) will be paid.
The payout will be made as soon as administratively possible following the date
of the event (but no later than the Bonus Payout Date, as described below).


In the event of death or retirement after the plan year, but before the payout
date for the plan year, a participant will be eligible to receive a bonus for
time worked in the prior year based upon actual Plan attainment (company, team
and individual performance), or if actual plan attainment is not available on
the date of the event, at target (100% Plan attainment). The payout will be made
as soon as administratively possible following the date of the event (but no
later than the Bonus Payout Date, as described below).
LEAVE OF ABSENCE
A leave of absence includes the following: Short-term Disability, FMLA Leave of
Absence, Plan Parental Leave, Unpaid Medical Leave of Absence, Military Service
Leave of Absence and Personal Leave of Absence. Bonus payouts will be prorated
for any portion of the plan year for which the officer had unpaid hours. Unpaid
hours are defined as those hours where accrued benefit time (i.e. sick,
vacation, personal, etc.) was NOT applied to the leave of absence.
TRANSFERS/PROMOTIONS DURING PLAN YEAR
Within/ Between Annual Plans:
If an officer is promoted / transferred within or between annual incentive
plan(s), no pro-rations will be made in determining the officer’s bonus. The
officer’s bonus will be based on the officer’s plan as of 12/31/19.


Between an Annual Plan and a Quarterly or Monthly Plan:
Prorated payouts from both positions/plans will be determined following the end
of the plan year. The following factors will be considered in the determination
of the payout: both plans’ attainment percentages, individual performance in
each job/plan, the last base earnings from each position occupied during the
plan year (if applicable), target incentive assigned for each position’s pay
grade, and percentage of time worked in each position/plan during the plan year.
TRANSFERS TO/ FROM TDS DURING THE PLAN YEAR
If an officer transfers to/from another TDS business unit, he/she will be
eligible to receive a prorated payout based on the factors listed above.
BONUS PAYOUT DATE
Historically bonuses have been paid in March on or before March 15th of the year
following the end of the plan year (12/31).  Notwithstanding the foregoing, in
the event that payment by March 15, 2020 is administratively impracticable and
such impracticability was unforeseeable (in each case, such that the payment
continues to qualify as a “short-term deferral” within the meaning of section
409A of the Internal Revenue Code), payment will be made as soon as
administratively practicable after March 15, 2020, but in no event later than
December 31, 2020. Payment will be in the form of a lump sum.







4